DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Claims 1-3 in the reply filed on 30 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 June 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “a vertical support beam”, then later “said beam”, “the beam”, and “said support beam”.  It is unclear if all of the “beam” limitations are referring to the same “beam”.
Claim 2 also recites “said support beam”.  It is unclear which “beam” recitation this is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over BRABANT (US 3808866) in view of TRANSUE (US 3276237).
As to claim 1, BRABANT teaches a mobile anchor apparatus to assist with the repair of the body of an automobile or other vehicle (Figure 1 teaches an apparatus (10) for pulling on an automobile (66) in order to straighten the frame of the vehicle (Col. 3, Lines 7-8).) comprising: a vertical support beam (Figure 1 teaches a vertical beam (post (26)).), said beam having a plurality of mounting apertures positioned along two sides of said beam (Figure 1, “openings”, Item 40), at least one channel running the length of the beam thereby providing an open area within the beam within which at least one handle having an anchor ring is secured (Figure 1 teaches the post (26) is in the form of an ‘I’ beam and has a channel on each side of the ‘I’ shape.  The figure also discloses a handle (bracket (32)) that has a ring (loop (34)) attached to it.  This bracket (32) is secured via a pin (38) that travels through the open area of the channel.); a base structure (Figure 1 teaches a base structure. (legs (20, 24) along with support elements (16, 18))).
BRABANT does not explicitly disclose a base structure comprising a mounting portion and a base plate including tire rails; said support beam being mounted within said mounting portion; and, a foot rail affixed to said base plate; said foot rail extending orthogonally from said base plate and having a mounting groove with at least one jack block installed in said mounting groove. BRABANT does disclose that the base portion has legs (16, 18) that extend orthogonally from the mounting plate (angle member (14)).
However, TRANSUE teaches a mobile anchor apparatus with a base structure comprising a mounting portion (Figure 8 teaches the standard (32) lies within a mounting portion (between corner plates (33).) and a base plate including tire rails (Figure 10 teaches a base plate (38) that supports the standard (32) and includes tires (36) attached to a rail system (37).  Alternatively, the Items 40 (mount) and 41 (plate) that connect to tires (39) are interpreted as the claimed tire rails.); said support beam being mounted within said mounting portion (Figure 8 teaches the standard (32) lies within a mounting portion (between corner plates (33).); and, a foot rail affixed to said base plate (Figure 11 teaches the foot rail (31) is attached to the base plate (38).); said foot rail extending orthogonally from said base plate and having a mounting groove with at least one jack block installed in said mounting groove (Figures 18-19 teach an embodiment where the jack block (interpreted as Item 79 in that it is a device that holds the car up) is attached to the foot rail (31) via a pin passing through the groove of the ‘I’ beam foot rail (32).) 
One of ordinary skill would have been motivated to combine the base structure/tire structure of TRANSUE to the device of BRABANT in order to secure the vertical and horizontal members together using the base plate (TRANSUE Col. 2 lines 18-20) and aid the movement of the tool during adjustment thereof (TRANSUE Col. 2, Lines 28-30) via two sets of wheels where the auxiliary wheels can be raised such that sideways movement can be restricted. (TRANSUE, Col. 2, Lines 38-44)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the base structure/tire structure of TRANSUE to the device of BRABANT because it has been held to be prima facie obvious 
One of ordinary skill would have been motivated to combine the base beam/jack block structure of TRANSUE to the device of BRABANT in order to anchor the tool to the body of the automobile (TRANSUE Col. 3, Lines 41-44) via a jack that can be raised, lowered, and rotated to any desirable position. (TRANSUE, Col. 3, Lines 60-62)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the base beam/jack block structure of TRANSUE to the device of BRABANT because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, BRABANT in view of TRANSUE teaches the mobile anchor apparatus of claim 1 further comprising a second handle affixed to said support beam which assists in transporting and positioning the apparatus. (BRABANT, Figure 1 teaches a second handle (74) affixed to the support beam (26).  Col. 3, Lines 20-25 teach that this handle is used to move the apparatus about.)


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over BRABANT (US 3808866) in view of PARRINO (EP 1160023 A2), further in view of SANO (JP 2015171884 A).
As to claim 1, BRABANT teaches a mobile anchor apparatus to assist with the repair of the body of an automobile or other vehicle (Figure 1 teaches an apparatus (10) for pulling on an automobile (66) in order to straighten the frame of the vehicle (Col. 3, Lines 7-8).) comprising: a vertical support beam (Figure 1 teaches a vertical beam (post (26)).), said beam having a plurality of mounting apertures positioned along two sides of said beam (Figure 1, “openings”, Item 40), at least one channel running the length of the beam thereby providing an open area within the beam within which at least one handle having an anchor ring is secured (Figure 1 teaches the post (26) is in the form of an ‘I’ beam and has a channel on each side of the ‘I’ shape.  The figure also discloses a handle (bracket (32)) that has a ring (loop (34)) attached to it.  This bracket (32) is secured via a pin (38) that travels through the open area of the channel.); a base structure (Figure 1 teaches a base structure. (legs (20, 24) along with support elements (16, 18))).
BRABANT does not explicitly disclose a base structure comprising a mounting portion and a base plate including tire rails; said support beam being mounted within said mounting portion; and, a foot rail affixed to said base plate; said foot rail extending orthogonally from said base plate and having a mounting groove with at least one jack block installed in said mounting groove. BRABANT does disclose that the base portion has legs (16, 18) that extend orthogonally from the mounting plate (angle member (14)).
However, PARRINO teaches a mobile anchor apparatus that has a base structure comprising a mounting portion (Figure 1 teaches a base structure that has a mounting portion (receptacle (20)).) and a base plate including tire rails (Figure 1 teaches a base plate (support arm (2)) that has a tire rail (wheel stopper (3)).  Figure 6 teaches that the apparatus can have multiple tire rails.); said support beam being mounted within said mounting portion (Figure 1 teaches the support beam (12) is mounted within the mounting portion (20).); and a foot rail affixed to said base plate. (Figure 1 teaches an additional extension (boom extension (5)) that is mounted to the base plate (2).)
One of ordinary skill would have been motivated to combine the base structure of PARRINO with the device of BRABANT (by adding to the existing legs (16, 18) and using the receptacle of PARRINO with the angled connection of the vertical and horizontal components of BRABANT) in order to support the joint and fix the vertical spacing of the wheel from the device. (PARRINO, ¶0019 states that the vehicle is secured against rolling away by the legs (2).)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the base structure of PARRINO with the device of BRABANT because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
BRABANT in view of PARRINO does not explicitly disclose said foot rail extending orthogonally from said base plate and having a mounting groove with at least one jack block installed in said mounting groove.
However, SANO teaches a mobile anchor apparatus with a foot rail extending orthogonally from said base plate and having a mounting groove with at least one jack (Figure 11 teaches an apparatus with a vertical column (50) and a handle/bracket attachment (51) to a pulling cable (130) that uses a horizontal rail (11) that has jack blocks (14) to hold the vehicle (100) up.  Figure 12 teaches these jack blocks (14) are in the groove (113(a) of the rail (113).)
One of ordinary skill would have been motivated to combine the jack blocks of SANO to the extensions of the foot rails of BRABANT in view of PARRINO in order to prevent the vehicle body from moving downward during repair work of the body (SANO ¶0042) and allow for the jacks to be slid-able along the bar (SANO ¶0022) to adjust them to suit various vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the jack blocks of SANO to the extensions of the foot rails of BRABANT in view of PARRINO because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BRABANT (US 3808866) in view of TRANSUE (US 3276237), as applied in claim 1, further in view of SAMUELSSON (US 4309895).
As to claim 3, BRABANT in view of TRANSUE teaches the mobile anchor apparatus of claim 1 wherein said apparatus has a vertical support beam. (BRABANT, Figure 1, Item 26)
BRABANT in view of TRANSUE does not explicitly disclose that the vertical support beam is comprised of more than one section.
However, SAMUELSSON teaches a vertical support beam that is comprised of more than one section. (Figure 1 teaches an extension part (34) that is connected to the upright beam (27).)
One of ordinary skill in the art would have been motivated to combine the extension section of SAMUELSSON with the device of BRABANT in order to make possible the connection of straightening means in a high position relative to the base. (SAMUELSSON, Col. 4, Lines 30-35).  SAMUELSSON also states that the extension part can be used when required to perform a straightening operation. (Col. 4, Lines 45-47)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the extension section of SAMUELSSON with the device of BRABANT because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SANO (JP 2020152366 A) teaches the use of a tire plate on the opposite side of the pulling operation to hold the system steady.  (Figure 8)
KIMURA (JP 2008094162 A) teaches the use of a tire plate to hold the apparatus. (Figures 3-4)
VENALAINEN (US 10625318 B2) teaches the use of a tire plate to hold the apparatus steady. (Figure 2, Item 11)
WOLGAST (US 4057994) teaches a vertical support pillar (22) that has holes (24) and a ‘handle’ (28) that has a ring attached to it.
DINGMAN (US 4748842) teaches an apparatus that comprises a vertical pillar (22) that has holes (23) and a ‘handle’ (37) attached to the interior channel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        29 July 2021